Case 1:17-cv-00490-MSM-PAS Document 60 Filed 12/30/19 Page 1 of 2 PageID #: 257




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 STEPHEN MELISE,                               :
          Plaintiff                            :
                                               :
 v.                                            :       C.A. No.: 1:17-cv-00490-MSM-PAS
                                               :
 Coyne-Fague, et al.                           :
              Defendants                       :

                    STIPULATION TO AMEND SCHEDULING ORDER
        By agreement of the parties, Plaintiff and Defendants hereby move to amend the

 scheduling order by extending the factual discovery closure date by sixty (60) days from the

 dates established in the pre-trial scheduling text order dated November 7, 2019 up to and

 including February 28, 2020, all expert discovery dates to be extended by the same, and that all

 pre-trial deadlines be extended by the same accordingly.

        As grounds for this assented motion and in support thereof, the parties aver as follows.

 Additional paper discovery was requested by Plaintiff pursuant to deposition testimony and

 responses from Defendants are still outstanding. The parties require additional time to respond

 to and review responses to those requests.

        For all the foregoing reasons, Plaintiff and Defendants believe that the additional time

 requested is necessary to resolve the remaining discovery issues and conduct any additional

 factual discovery that may be necessary as a consequence thereof.          As such, the parties

 respectfully request that this motion be granted.

 Plaintiff,                                            State Defendants
 By his attorney,                                      By their attorney,

 /s/ Chloe A. Davis____                                /s/ Justin J. Sullivan
 Chloe A. Davis, Esq. Bar No. 9334                     Justin J. Sullivan, Esq. (#9770)
 Sinapi Law Associates, Ltd.                           RI Office of Attorney General
 2374 Post Road, Suite 201, Warwick, RI 02886          150 S. Main Street, Providence RI 02903
 Phone: (401) 739-9690                                 (401) 274-4400
 Email cad@sinapilaw.com                               jjsullivan@riag.ri.gov

                                              Page 1 of 2
Case 1:17-cv-00490-MSM-PAS Document 60 Filed 12/30/19 Page 2 of 2 PageID #: 258




 Defendants Vohr and Clarke
 By their attorney

 /s/ Jeffrey G. Latham
 Jeffrey G. Latham, Esq. (#6264)
 Tate & Latham, LLC
 40 Westminster Street, Suite 350
 Providence, RI 02903
 (401) 421-7400
 jlatham@tatelawri.com

                                       CERTIFICATION


 Jeffrey G. Latham, Esquire
 Christine A. Stowell, Esquire
 Tate & Latham
 40 Westminster Street, Suite 350
 Providence, RI 02903
 (401) 421-7400
 jlatham@tatelawri.com
 cstowell@tatelawri.com

 Justin J. Sullivan, Esquire
 Lauren E. Hill, Esquire
 Department of the Attorney General
 State of Rhode Island
 150 South Main Street
 Providence, RI 02903
 401-274-4400
 jjsullivan@riag.ri.gov
 lhill@riag.gov

 I hereby certify that on December 30, 2019, a true copy of the within was filed electronically via
 the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
 operation of the Court’s electronic filing system and the filing is available for viewing and
 downloading from the Court’s CM/ECF System. Service on the counsel of record listed above
 has been effectuated by electronic means.

                                          /s/ Chloe A. Davis____




                                            Page 2 of 2
